Exhibit Balance Sheet for IN Media as of July 31,2009 Assets Cash $ 35 Accounts Receivables 0 Total Current Assets 35 Other Assets Numerity Software license 415,000 Total Assets 415,035 Liabilities and Equity Current Liabilities Consulting Fees Payable 280,000 Total Current Liabilities 280,000 Long Term Liabilities Numerity Contract 415000 Total Liabilities 695,000 Equity Common Stock 51231 Additional Paid in Capital 184769 Opening Balance Equity (280,000 ) Retained Earnings (50,965 ) Net Income (185,000 ) Total Equity (279,965 ) Total Liabilities and Equity $ 415,035 In Media
